Citation Nr: 1636577	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  11-32 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a low back disability, to include bilateral lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel


INTRODUCTION

The Veteran had active service with the United States Army from June 1965 to October 1966, and served with the Army Reserves between 1984 and 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Muskogee, Oklahoma, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

The Veteran testified at a May 2012 hearing before the undersigned Acting Veterans Law Judge held via videoconference from the RO.  The hearing transcript has been associated with the record.  

The case was previously before the Board in July 2014, where the Board remanded the issues on appeal for additional development.  During the pendency of the appeal, service connection for left and right ankle disabilities was granted by the Agency of Original Jurisdiction (AOJ); as these awards represent full grants of the benefits sought on appeal, there remains no case or controversy for consideration by the Board.  Accordingly, only the issue of service connection for a low back disability remains on appeal.

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA (VVA) and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In July 2014, the Board remanded this matter for full compliance with VA's duty to assist the Veteran in substantiating her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.157.  

The RO complied with directives to obtain available VA treatment records, and attempted to secure private records as well.  Unfortunately, even after being afforded a second opportunity, the Veteran failed to provide appropriate releases to permit VA to assist her in obtaining any private records; she has also not supplied the records herself.

With regard to the Board's directive to obtain a VA compensation examination, to include a medical opinion relating to the back, the Veteran was examined in February 2015.  The resulting nexus opinion is, however, inadequate.  VA must provide an examination that is adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The examiner opined that the currently diagnosed low back disability is less likely than not related to the documented in-service injury in June 1985.  The examiner based his opinion on the absence of documented complaints for many years following the injury.

This rationale fails on two grounds.  First, a medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).  Second, the examiner has misstated the record.  There was not a 24 year gap between injury and first complaint.  The record reflects complaints of recurrent back pain in November 1995 and March 2001.  Further, the Veteran has consistently reported a history of back problems back to 1985.  This documentary evidence and credible and competent lay evidence must be considered in rendering a valid opinion.  The consideration of an incorrect record deprives the opinion of probative value.  Reonal v. Brown, 5 Vet. App. 458, 460 (1993).

The AOJ has therefore not yet fully complied with the Board's July 2014 remand directive, and hence further remand is required.  A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA Spine examination.  The claims folder must be reviewed in conjunction with the examination.

The examiner must identify all current low back disabilities, to include the presence of related radiculopathy.  The examiner must then opine as to whether any currently diagnosed disorder is at least as likely as not caused or aggravated by the documented in-service June 1985 fall injury.  Subsequent service, VA, and private medical records, as well as competent and credible lay statements, showing complaints of low back problems during the period since that time must be addressed.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and her representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




